Appeals having been taken to this Court by the above-named appellant from orders of the Supreme Court, New York County (Eileen Bransten, J.), entered on or about May 6, and May 7, 2009, and said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated Februaiy 24, 2010, it is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Friedman, J.P., McGuire, Acosta and DeGrasse, JJ.